Argued May 22, 1934.
This appeal is from an order making absolute a rule upon petition of defendant to bring upon the record, under the provisions of the Act of April 10, 1929, P. L. 478, *Page 370 
as amended by the Act of June 22, 1931, P. L. 663, and the Act of May 18, 1933, P. L. 807, the Township of Lower Swatara, The Pennsylvania Railroad Company and The First Catholic Slovak Union of America, as additional defendants. The motion to quash must be sustained as the order of the lower court appealed from is merely interlocutory and not a final judgment of the matter in controversy: Steach v. Hippensteele, 315 Pa. 420, and cases there cited.
Appeal quashed at appellant's costs.